DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang Hong et al (WO2018027993A1), hereinafter Wang. As the publication is US20190174429) is used for citations in the rejections below.
Regarding claims 1 and 13, Wang teaches, a sidelink power control method, applied to a terminal device (Wang: Fig. 7, First terminal) / a terminal device, and comprising:
sending information to a first terminal device in sidelink communication, so that the first terminal device generates power control indication information based on a receiving status of the information (Wang: Fig. 7, 701, 702; [155]-[157], teaches a first terminal (a terminal device in the instant claim) sending a signal to a second terminal (a first terminal in the instant claim), and the second terminal obtains a power value (i.e. receiving status) of the signal to determine a power control information), 
receiving the power control indication information from the first terminal device (Wang: Fig. 7, 703; [158], teaches the first terminal receiving the power control information), and 
determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information (Wang: Fig. 7, 704, 705; [163]-[164], teaches determining, by the firs terminal, transmit power, based on the received power control indication information, to transmit data).
Regarding claim 13, Wang further teaches, a terminal device, comprising a memory (Wang: Fig. 18, 1804 Memory), a processor (Wang: Fig. 18, 1803, 1805, Processor), and a program stored in the memory (Wang: Fig. 18, 1804 Memory).
Regarding claims 9 and 17, Wang teaches, a sidelink power control method, applied to a terminal device (Wang: Fig. 7, Second terminal) / a terminal device, and comprising: 
receiving information from a second terminal device in sidelink communication (Wang: Fig. 7, 701, 702; [155]-[156], teaches a second terminal (a terminal device in the instant claim) receiving a signal, and obtains a power value (i.e. receiving status) of the signal to determine a power control information), and 
sending power control indication information to the second terminal device based on a receiving status of the information, so that the second terminal device determines an information transmit power of the second terminal device in the sidelink communication according to the power control indication information (Wang: Fig. 7, 703, 704, 705; [158], [163]-[164] teaches the second terminal sending the power control information to a first terminal (a second terminal device in the instant claim) to determine transmit power).
Regarding claim 17, Wang further teaches, a terminal device, comprising a memory (Wang: Fig. 18, 1804 Memory), a processor (Wang: Fig. 18, 1803, 1805, Processor), and a program stored in the memory (Wang: Fig. 18, 1804 Memory).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 5, 10, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of SAIWAI Takahiro et al (US20190053305), hereinafter SAIWAI.
Regarding claims 2, 10, 14 and 18, Wang teaches, the method/terminal, as outlined in the rejection of claims 1, 9, 13 and 17.
Wang does not expressly teach, wherein the receiving the power control indication information from the first terminal device comprises:
receiving target information from the first terminal device, wherein the target information carries the power control indication information, and the target information is one of the following information: sidelink control information (SCI), a physical sidelink control channel (PSCCH), and a physical sidelink shared channel (PSSCH).
However, in the same field of endeavor, SAIWAI teaches, wherein the receiving the power control indication information from the first terminal device comprises:
receiving target information from the first terminal device, wherein the target information carries the power control indication information, and the target information is one of the following information: sidelink control information (SCI), a physical sidelink control channel (PSCCH), and a physical sidelink shared channel (PSSCH) (SAIWAI: [194]-[195], teaches the power control indication information is sent through SCI, PSCCH or PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/terminal to include that power control information is sent through SCI, PSCCH or PSSCH.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio terminal with capability of relaying traffic between another radio terminal and a network by a proximity service (Saiwai: [5]).
Regarding claims 5, 12 and 20, Wang teaches, the method/terminal, as outlined in the rejection of claims 1, 9, and 17.
Wang does not expressly teach, wherein the power control indication information comprises a power change parameter, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication.
However, in the same field of endeavor, SAIWAI teaches, wherein the power control indication information comprises a power change parameter (SAIWAI: [195]-[196], teaches the power control information comprises an instruction to increase or decrease the transmission power i.e. power change parameter), and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication (SAIWAI: [196]-[197], teaches transmission power is adjusted according to the received power control information (i.e. power change parameter)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/terminal to include that wherein the power control indication information comprises a power change parameter, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio terminal with capability of relaying traffic between another radio terminal and a network by a proximity service (Saiwai: [5]).

Claims 3-4, 11, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Choi Jin Soo et al (US 20100265862), hereinafter Choi.
Regarding claims 3, 11, 15 and 19, Wang teaches, the method/terminal, as outlined in the rejection of claims 1, 9, 13 and 17.
Wang does not expressly teach, wherein the power control indication information comprises one or a combination of the following: a hybrid automatic repeat request acknowledgment/negative acknowledgment (HARQ ACK/NACK), a channel quality indicator (CQI), a signal-to-noise ratio (SINR), and a block error rate (BLER).
 wherein the power control indication information comprises one or a combination of the following: a hybrid automatic repeat request acknowledgment/negative acknowledgment (HARQ ACK/NACK) (Choi; Jin Soo et al (US 20100265862) Fig. 13, teaches power control based on ACK/NACK feedback information. ACK/NACK is associated with HARQ in wireless. This satisfies “one of” criteria of the claim. The difference is that the prior art teaches power control between a base station and a terminal, however, same technique can be applied to power control between two terminals in a direct communication), a channel quality indicator (CQI) (Choi: Fig. 14 teaches power control in a combination of ACK/NACK and CQI feedback information. This satisfies “combination of” criteria of the claim. The difference is that the prior art teaches power control between a base station and a terminal, however, same technique can be applied to power control between two terminals in a direct communication), a signal-to-noise ratio (SINR), and a block error rate (BLER). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/terminal to include that the power control indication information comprises one or a combination of the following: a hybrid automatic repeat request 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for controlling power, which reduces waste of radio resources (Choi: [6]).
Regarding claims 4 and 16, Wang, in view of Choi, teaches the method/terminal, as outlined in the rejection of claims 3 and 15.
Wang does not expressly teach, wherein the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining the information transmit power of the terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information and a total quantity of the terminal devices and the first terminal devices, or, 
wherein the power control indication information comprises the HARQ ACK/NACK and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: determining, based on a first threshold and a proportion of the HARQ NACKs to a sum of the HARQ ACKs and the HARQ NACKs, the information transmit power of the terminal device in the sidelink connunication, wherein the first threshold is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined, or, 
wherein the power control indication information comprises the CQI, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining, based on a magnitude relationship between the CQI and an expected CQI, the information transmit power of the terminal device in the sidelink communication, wherein the expected CQI is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
However, in the same field of endeavor, Choi teaches, wherein the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining the information transmit power of the terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information and a total quantity of the terminal devices and the first terminal devices, or, 
wherein the power control indication information comprises the HARQ ACK/NACK (Choi: Fig. 13, [84], teaches power control indication information comprises the ACK/NACK. The difference is that the prior art teaches power control between a base station and a terminal, however, same technique can be applied to power control between two terminals in a direct communication), and 
the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: determining, based on a first threshold and a proportion of the HARQ NACKs to a sum of the HARQ ACKs and the HARQ NACKs, the information transmit power of the terminal device in the sidelink connunication (Choi: [86]-[88], teaches NACK rate with respect to total ACK and NACK is generated and compared with a reference (i.e. threshold) NACK rate to determine transmit power), wherein the first threshold is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined (Choi: [87] teaches reference NACK rate may be arbitrarily configured by the base station (i.e. predefined or configured through higher-layer configuration). This satisfies “or” criteria of the claim), or, 
wherein the power control indication information comprises the CQI, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: 
determining, based on a magnitude relationship between the CQI and an expected CQI, the information transmit power of the terminal device in the sidelink communication, wherein the expected CQI is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s method/terminal to include that wherein the power control indication information comprises the HARQ ACK/NACK, and the determining an information transmit power of the terminal device in the sidelink communication according to the power control indication information comprises: determining, based on a first threshold and a proportion of the HARQ NACKs to a sum of the HARQ ACKs and the HARQ NACKs, the information transmit power of the terminal device in the sidelink connunication.
 to provide a method for controlling power, which reduces waste of radio resources (Choi: [6]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of SAIWAI, and further in view of DAI Mingzeng et al (US 20140274196), hereinafter DAI.
Regarding claim 6, Wang, in view of SAIWAI, teaches the method, as outlined in the rejection of claim 5.
Wang and SAIWAI do not expressly teach, wherein the value of the power change parameter is a difference between a preset receive power threshold of the first terminal device and a receive power of the first terminal device, and the preset receive power threshold of the first terminal device is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
However, in the same field of endeavor, Dai teaches, wherein the value of the power change parameter is a difference between a preset receive power threshold of the first terminal device and a receive power of the first terminal device (DAI: Fig. 5, 501, 504, 505, 506, 508; [89]-[93] teaches value of the power control information, obtained by the second UE, is based on the difference between the received SINR (SINR, Signal to Interference and Noise Ration, is related to signal power) and a threshold SINR, therefore, the same concept can be applied to receive power based D2D power control), and the preset receive power threshold of the first terminal device is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined (DAI: [79] teaches threshold SINR is sent through System information or RRC, i.e. higher-layer signaling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and SAIWAI’s method to include that wherein the value of the power change parameter is a difference between a preset receive power threshold of the first terminal device and a receive power of the first terminal device, and the preset receive power threshold of the first terminal device is determined based on higher-layer configuration information, or determined according to a preset protocol, or predefined.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for adjusting the power of the UE at the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of SAIWAI and DAI, and further in view CHOI.
Regarding claim 7, Wang, in view of SAIWAI, DAI and CHOI, teaches the method, as outlined in the rejection of claim 6.
Wang, SAIWAI and DAI do not expressly teach, wherein the terminal device comprises a plurality of power control processes, the adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication comprises: 
determining, based on a value of the power change parameter corresponding to each power control process, a transmit power corresponding to the power control process, determining the information transmit power of the terminal device according to a power determining rule and based on transmit powers corresponding to the plurality of power control processes, wherein the power determining rule is used to select one or more transmit powers from the transmit powers corresponding to the plurality of power control processes, so as to determine the information transmit power of the terminal device.
 wherein the terminal device comprises a plurality of power control processes (CHOI: Figs. 13-17, teaches power control comprises ACK/NACK based process and CQI based process i.e. multiple power control processes),
the adjusting a current transmit power based on a value of the power change parameter to obtain the information transmit power of the terminal device in the sidelink communication comprises: 
determining, based on a value of the power change parameter corresponding to each power control process, a transmit power corresponding to the power control process (CHOI: Figs. 13-17, teaches transmit power is determined based ACK/NACK or CQI of power controlling information (i.e. power change parameter, using corresponding process), 
determining the information transmit power of the terminal device according to a power determining rule and based on transmit powers corresponding to the plurality of power control processes, wherein the power determining rule is used to select one or more transmit powers from the transmit powers corresponding to the plurality of power control processes, so as to determine the information transmit power of the terminal device (CHOI: Figs. 13-17, see above. Power determining rules can be NACK rate or CQI difference).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for controlling power, which reduces waste of radio resources (Choi: [6]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of SAIWAI, DAI and CHOI, and further in view BAE Duckhyun et al (US20210099958), hereinafter BAE.
Regarding claim 8, Wang, in view of SAIWAI, DAI and CHOI, teaches the method, as outlined in the rejection of claim 7.
Wang, SAIWAI, DAI and CHOI do not expressly teach, wherein each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool, a preset receive power threshold of the first terminal device on a first power control process is determined by a BWP and a resource pool that are in a mapping association relationship with the first power control process, and the first power control process is one of the plurality of power control processes.
However, in the same field of endeavor, BAE  teaches, wherein each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool (BAE: [210]-[212] teaches power control process is associated with bandwidth part and resource region/blocks), a preset receive power threshold of the first terminal device on a first power control process is determined by a BWP and a resource pool that are in a mapping association relationship with the first power control process (BAE: [216]-[217, [223] suggests any parameter, such as PHR, threshold etc. used for power control are associated with power control process), and the first power control process is one of the plurality of power control processes (BAE: [135] [139] teaches multiple power control methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, SAIWAI, DAI and CHOI’s method to include that wherein each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool, a preset receive power threshold of the first terminal device on a first power control process is determined by a BWP and a resource pool that are in a mapping association relationship with the first power control process, and the first power control process is one of the plurality of power control processes.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for performing uplink transmission power control in NR system for achieving 5G performance (BAE: [1]-[2]).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boudreau, U.S. Publication No. 20150351044 - Power Control for Mitigating Device-to-Device Interference to Adjacent Networks.
MolavianJazi, U.S. Publication No. 20190159135 - POWER CONTROL FOR MULTIPLE UPLINK TRANSMISSIONS.
QIN, U.S. Publication No. 20170202041 - WIRELESS COMMUNICATION DEVICE AND WIRELESS COMMUNICATION METHOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472